EXHIBIT
   2
General/Special Election-November 3, 2020
                                    ICX-BMD-   ADDITIONAL BLUE
               PRECINCTS                                         ICP'S (SCANNERS)
                                   ALLOTMENT    VOTING BOOTHS


ALLGOOD ELEM                          11              0                 1

ASHFORD DUNWOODY ROAD                 11              0                 2

ASHFORD PARK ELEM                      9              0                 1

ASHFORD PARKSIDE                      14              0                 1

AUSTIN                                10              0                 1

AUSTIN DRIVE                          10              0                 1

AVONDALE                              11              0                 1

AVONDALE HIGH                         12              0                 2

BETHUNE MIDDLE                        15              4                 2

BOULDERCREST ROAD                      8              0                 1

BOULEVARD                             14              4                 1

BRIAR VISTA ELEM/JOHNSON ESTATES      14              4                 2

BRIARCLIFF                            12              0                 1

BRIARLAKE ELEM                         7              0                 1

BRIARWOOD                              9              0                 1

BROCKETT                              10              0                 1

BROCKETT ELEM                         11              0                 1

BROOKHAVEN                            13              0                 1

BROWN'S MILL ELEM                     15              0                 1

BURGESS ELEM                          14              0                 1

CANBY LANE ELEM                        8              0                 1

CANDLER - MURPHEY CANDLER ELEM        14              0                 1

CANDLER                               14              0                 1

CANDLER PARK                          15              0                 1

CEDAR GROVE ELEM                      15              1                 2

CEDAR GROVE MIDDLE                     7              0                 1

CEDAR GROVE SOUTH                     15              0                 2

CHAMBLEE/CHAMBLEE 2                   15              5                 2

CHAPEL HILL ELEM                      13              0                 1

CHESNUT ELEM                           9              0                 1

CLAIREMONT EAST                       13              0                 1

CLAIREMONT WEST                       13              0                 1

CLAIRMONT ROAD                        12              0                 1
General/Special Election-November 3, 2020
                              ICX-BMD-   ADDITIONAL BLUE
               PRECINCTS                                   ICP'S (SCANNERS)
                             ALLOTMENT    VOTING BOOTHS


CLARKSTON                       15              0                 1

CLARKSTON COMMUNITY CENTER      10              0                 1

CLIFTON/MEADOWVIEW              15              5                 2

COAN RECREATION CENTER          15              1                 1

COLUMBIA DRIVE                  10              0                 1

COLUMBIA ELEM                    7              0                 1

COLUMBIA MIDDLE                  9              0                 1

CORALWOOD                       12              0                 1

COVINGTON/COVINGTON HWY         13              0                 2

CROSS KEYS HIGH/WOODWARD        15              5                 2

CROSSROADS                      11              0                 1

DECATUR                          8              0                 1

DORAVILLE NORTH/SOUTH           15              2                 1

DRESDEN ELEM                    15              5                 2

DRUID HILLS HIGH                10              0                 1

DUNAIRE ELEM                     9              0                 1

DUNWOODY                        11              0                 1

DUNWOODY 2                       8              0                 1

DUNWOODY LIBRARY                10              0                 1

EASTLAKE                        15              1                 2

EMBRY HILLS                      7              0                 1

EMORY ROAD                       8              0                 1

EMORY SOUTH                     12              0                 1

EVANSDALE ELEM                  13              0                 1

FAIRINGTON ELEM                 15              6                 2

FERNBANK ELEM                    8              0                 1

FLAKES MILL FIRE STATION         8              0                 1

FLAT ROCK ELEM                  12              0                 1

FLAT SHOALS                     10              0                 1

FLAT SHOALS ELEM                 9              0                 1

FLAT SHOALS LIBRARY             11              0                 1

FLAT SHOALS PARKWAY             13              0                 1
General/Special Election-November 3, 2020
                                  ICX-BMD-   ADDITIONAL BLUE
                PRECINCTS                                      ICP'S (SCANNERS)
                                 ALLOTMENT    VOTING BOOTHS


FREEDOM MIDDLE                      13              0                 1

GEORGETOWN SQUARE                   15              1                 2

GLENHAVEN                            7              0                 1

GLENNWOOD                           10              0                 1

GLENWOOD ROAD                        9              0                 1

GRESHAM ROAD                        14              0                 1

HAMBRICK ELEM                       14              0                 1

HARRIS-MARGARET HARRIS ED            6              0                 1

HARRIS - NARVIE J. HARRIS ELEM      15              1                 1

HAWTHORNE ELEM                      15              0                 1

HUGH HOWELL                          7              0                 1

HUNTLEY HILLS ELEM                  13              0                 1

IDLEWOOD ELEM                        9              0                 1

INDIAN CREEK                         9              0                 1

JOLLY ELEM                          14              0                 1

KELLEY CHAPEL ROAD                   5              0                 1

KELLEY LAKE ELEM                    12              0                 1

KINGSLEY ELEM                       10              0                 1

KITTREDGE ELEM                       8              0                 1

KNOLLWOOD                           10              0                 1

LAKESIDE HIGH                       12              0                 1

LAVISTA                             13              0                 1

LAVISTA ROAD                         9              0                 1

LIN-MARY LIN ELEM                   12              0                 1

LITHONIA                             7              0                 1

LITHONIA HIGH                       14              0                 1

LIVSEY ELEM                          5              0                 1

MARBUT ELEM                         15              1                 2

MATHIS - BOB MATHIS ELEM            11              0                 1

MCLENDON                            14              0                 1

MCNAIR ACADEMY/MCNAIR               14              4                 2

MCNAIR HIGH                         15              1                 1

MCWILLIAMS/MILLER GROVE             15             13                 2
General/Special Election-November 3, 2020
                                  ICX-BMD-   ADDITIONAL BLUE
               PRECINCTS                                       ICP'S (SCANNERS)
                                 ALLOTMENT    VOTING BOOTHS


MEDLOCK                              8              0                 1

MEMORIAL SOUTH                      12              0                 1

METROPOLITAN                        13              0                 1

MIDVALE ELEM                        11              0                 1

MIDVALE ROAD/HENDERSON MILL         14              4                 2

MILLER GROVE HIGH/ PANOLA ROAD      15              9                 1

MILLER GROVE ROAD                    8              0                 1

MILLER-ELDRIDGE L. MILLER ELEM      14              0                 1

MONTCLAIR ELEM                       9              0                 1

MONTGOMERY ELEM                      9              0                 1

MONTREAL                            10              0                 1

MOUNT VERNON EAST                   10              0                 1

MOUNT VERNON WEST                    9              0                 1

NORTH HAIRSTON                       9              0                 1

NORTH PEACHTREE                      7              0                 1

NORTHLAKE                            6              0                 1

OAK GROVE ELEM                       9              0                 1

OAK VIEW ELEM                       14              5                 2

OAKCLIFF ELEM                        8              0                 1

OAKHURST                             9              0                 1

PANOLA                               6              0                 1

PANOLA WAY ELEM                      9              0                 1

PEACHCREST/MIDWAY                   15              7                 2

PEACHTREE MIDDLE                    14              0                 1

PINE LAKE                            2              0                 1

PINEY GROVE/TERRY MILL              15              4                 2

PLEASANTDALE ROAD                   14              4                 2

PONCE DE LEON                       11              0                 1

PRINCETON ELEM                       9              0                 1

RAINBOW ELEM                        15              0                 1

REDAN ELEM                          12              0                 1

REDAN MIDDLE                        10              0                 1
General/Special Election-November 3, 2020
                                 ICX-BMD-   ADDITIONAL BLUE
               PRECINCTS                                      ICP'S (SCANNERS)
                                ALLOTMENT    VOTING BOOTHS


REDAN ROAD                         11              0                 1

REDAN-TROTTI LIBRARY               15              0                 1

REHOBOTH                            7              0                 1

ROCK CHAPEL ELEM                   11              0                 1

ROCK CHAPEL ROAD                   15              1                 2

ROCKBRIDGE ELEM                    14              0                 1

ROCKBRIDGE ROAD                    15              0                 1

ROWLAND ELEM                       15              0                 1

ROWLAND ROAD                        8              0                 1

SAGAMORE HILLS ELEM                11              0                 1

SALEM MIDDLE                       14              0                 1

SCOTT/NORTH DECATUR                14              4                 2

SHADOW ROCK ELEM                   15              2                 2

SHAW - ROBERT SHAW ELEM            11              0                 1

SILVER LAKE                        15              4                 2

SKYLAND                             8              0                 1

SMOKE RISE                          8              0                 1

SNAPFINGER ELEM                     7              0                 1

SNAPFINGER ROAD                    15              4                 2

SNAPFINGER ROAD NORTH              10              0                 1

SNAPFINGER ROAD SOUTH               8              0                 1

SOUTH DESHON                       13              0                 1

SOUTH HAIRSTON                     15              0                 1

STEPHENSON HIGH                    14              0                 1

STEPHENSON MIDDLE                  15              0                 1

STONE MILL ELEM                    14              0                 1
STONE MOUNTAIN CHAMPION/STONE
                                   15              4                 2
MOUNTAIN
STONE MOUNTAIN ELEM                 9              0                 1

STONE MOUNTAIN MIDDLE              12              0                 1

STONECREST LIBRARY                 14              0                 1

STONEVIEW ELEM                      8              0                 1

TILLY MILL ROAD                     6              0                 1
General/Special Election-November 3, 2020
                           ICX-BMD-   ADDITIONAL BLUE
              PRECINCTS                                 ICP'S (SCANNERS)
                          ALLOTMENT    VOTING BOOTHS


TONEY ELEM                    7              0                 1

TUCKER                        11             0                 1

TUCKER LIBRARY                14             0                 1

VALLEY BROOK/SHAMROCK         10             0                 2

WADSWORTH                     13             0                 1

WARREN TECH                   5              0                 1

WESLEY CHAPEL LIBRARY         11             0                 1

WHITE OAK                     12             0                 1

WINNONA PARK                  8              0                 1

WINTERS CHAPEL                6              0                 1

WOODRIDGE ELEM                15             0                 1

WOODROW ROAD                  14             0                 2

WYNBROOKE ELEM                14             0                 1

YOUNG ROAD                    8              0                 1

                             1989           116               206
General/Special Election-November 3, 2020
                  POLL PADS


                      2

                      3

                      2

                      2

                      2

                      2

                      2

                      3

                      3

                      2

                      2

                      3

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      3

                      2

                      3

                      3

                      2

                      2

                      2

                      2

                      2
General/Special Election-November 3, 2020
                  POLL PADS


                      2

                      2

                      3

                      2

                      2

                      2

                      2

                      2

                      3

                      3

                      2

                      2

                      2

                      3

                      2

                      2

                      2

                      2

                      2

                      3

                      2

                      2

                      2

                      2

                      3

                      2

                      2

                      2

                      2

                      2

                      2

                      2
General/Special Election-November 3, 2020
                  POLL PADS


                      2

                      3

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      3

                      2

                      2

                      3

                      2

                      3
General/Special Election-November 3, 2020
                  POLL PADS


                      2

                      2

                      2

                      2

                      3

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      3

                      2

                      2

                      2

                      2

                      3

                      2

                      2

                      3

                      3

                      2

                      2

                      2

                      2

                      2
General/Special Election-November 3, 2020
                  POLL PADS


                      2

                      2

                      2

                      2

                      3

                      2

                      2

                      2

                      2

                      2

                      2

                      3

                      3

                      2

                      3

                      2

                      2

                      2

                      3

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      3

                      2

                      2

                      2

                      2

                      2
General/Special Election-November 3, 2020
                  POLL PADS


                      2

                      2

                      2

                      3

                      2

                      2

                      2

                      2

                      2

                      2

                      2

                      3

                      2

                      2

                     382
